Citation Nr: 1128027	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the upper extremities.

2.  Entitlement to service connection for cold injury residuals of the lower extremities.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1955.  He has unverified service between 1951 and 1954.  

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2009 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma that denied service connection for cold injury residuals of the upper and lower extremities and varicose veins.  

The Veteran was afforded a videoconference hearing in June 2011 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the issues of entitlement to service connection for cold injury residuals of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Varicose veins are not confirmed by the evidence of record.



CONCLUSION OF LAW

Varicose veins were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has varicose veins from forced marches in Korea for which service connection is warranted.  He presented testimony on personal hearing in June 2011 to the effect that he had previously been "approved" [by VA] for varicose veins and believed that he first started experiencing symptoms in the 1980s or 1990s.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none is shown.

Notwithstanding the above, the Veteran was provided VCAA notice prior to the initial unfavorable decision on the claim for varicose veins in August 2009.  This letter informed him of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award was also sent to the Veteran at that time.  However, the claim is denied.  Therefore, no rating or effective date will be assigned.  Neither the Veteran nor his representative has alleged any deficiency of notice.  For these reasons, the Board finds that the Veteran was sent adequate notice with respect to the claim. 

The Board also finds that all necessary development has been accomplished.  VA treatment records dating to 2010 are included in the claims folder.  His statements in the record and the whole of the evidence have been carefully considered.  The Veteran was afforded a personal hearing before an Acting Law Judge in June 2011.  The Board notes that some of the Veteran's service treatment records are unavailable and may be fire-related.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, in view of the lack of a diagnosis or findings of varicose veins, the Board finds that no further development is warranted. 

VA has a duty to assist a veteran in the development of the claim, to include providing an examination when indicated. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board recognizes that the Veteran has not had a VA examination as to the claimed varicose veins.  In this case, however, the Board finds that the primary factor for considering whether an examination is warranted - competent evidence of a current disability - has not been met.  Therefore, none of the evidence satisfies any of the criteria of the McLendon analysis to establish service connection.  The Board thus finds that the evidence of record is sufficient and adequate to render a decision on the claim and that a VA examination is not warranted.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or any lack thereof.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Accordingly, the claim of entitlement to service connection for varicose veins is ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  To establish service connection, there must be evidence of a relationship between a current disability and active service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Factual Background and Legal Analysis

The Board notes that the Veteran's service treatment records are fire-related and others are missing.  The available service treatment records are negative for any complaints, diagnosis, or treatment of varicose veins.  However, the evidence does contain the May 1955 discharge examination report which shows that the vascular system and lower extremities were evaluated as normal and no pertinent defects were recorded.  

Post service, the Veteran filed a claim for arthritis in 1995 and did not indicate a problem with varicose veins.  He was afforded a VA general medical examination in July 1995 and skin appearance was noted to be within normal limits.  It was reported that no varicosities were noted.  The feet were within normal limits with no swelling.  He had no neurological deficit.  No diagnosis pertaining to varicose veins is recorded.  

The Veteran filed a claim of service connection for multiple disorders and for pension in December 2005.  He made no mention of varicose veins.

VA outpatient clinical records dating from May 2004 to April 2004 reflect no treatment or diagnosis of varicose veins.  

The Board has carefully reviewed the clinical evidence but finds that service connection for varicose veins is not warranted.  Although it is shown that the Veteran reports having treatment for the disorder in the 1980s or 1990s, the record does not corroborate his assertions of current disability.  On VA examination in 1995, more than 50 years after discharge from active duty, it was specifically noted that no varicosities were observed.  VA outpatient clinical data between 2004 and 2010 do not document or confirm the presence or a diagnosis of varicose veins.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought. See 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 3.303.  In this case, there is no clinical evidence diagnosing varicose veins in accordance with applicable law.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. See 38 C.F.R. § 3.304.  As a layperson, he is not capable of making a medical conclusion.  Thus, in the absence of any clinical confirmation, his statements and testimony claiming such disabilities are not competent. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, in the absence of objective findings of pathology or a diagnosis, a diagnosis of varicose veins requires specialized training for a determination and is therefore not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.  

The Board thus concludes that there is no current reliable and/or probative evidence indicating that the Veteran has varicose veins.  In the absence of a diagnosis of a current disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for varicose veins and service connection must be denied.  The preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.



ORDER

Service connection for varicose veins is denied.


REMAND

The Veteran presented testimony on personal hearing in June 2011 to the effect that he served in Korea during the winter of 1951-52 where it was extremely cold.  He testified that his duties included building roads and stringing front lines, and that he recalled losing feeling in his hands and feet which occurred practically every day.  He also admitted to becoming wet in the rain and snow.  The Veteran stated that currently, his extremities quickly became symptomatic during cold weather, including lack of feeling, numbness and loss motion.  

The Board observes that in VA outpatient records dating from 2004, the Veteran referenced lower extremity symptomatology on a number of occasions, to include swelling and discoloration of the legs, foot pain, and a sensation of burning on the soles of the feet.  In May 2009, it was noted that he was in Korea but did not think he had ever had frostbites.  

In this regard, the evidence indicates that the appellant may have served in the Korean War.  However, there is no verification of such.  A VA Request for Information received in March 2006 indicates that service records are fire related and are unable to be reconstructed.  Copies of some damaged records were received but these only appear to be from service in 1952 that remains unverified.  Only the discharge examination report dated in May 1955 is available

From review of the record, it appears that the agency of original jurisdiction has only contacted the National Personnel Records Center for the Veteran's service records.  The Board would point out that in cases where a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court of Appeals for Veterans Claims (Court) held in Dixon v. Derwinski, 3 Vet. App. 261 (1992) that VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities, if they are still operational.

In this case, it does not appear that the RO has made a thorough enough attempt to locate the appellant's clinical and personnel records through alternative sources or other appropriate Federal records repositories.  It is incumbent upon VA to afford the Veteran's claim this consideration due to the unavailability of his service records.  The RO should attempt to reconstruct the service treatment and personnel records through other means.  This includes attempts to obtain information from all available sources and records repositories.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If the search is negative, a memorandum to this effect should be placed in the claims folder.

In this regard, the RO should once again contact the National Personnel Records Center for any records that may have become associated with the Veteran's file since the last receipt of such in 2006.  Additionally, the RO should request records for the Veteran from the Department of the Army, to include those that may be retired or on microfilm.  The appellant should also be requested to provide the names and addresses of any and all physicians and/or facilities from whom he received treatment for the claimed cold injury residuals since discharge from service in 1955.

The fulfillment of the VA's statutory duty to assist the appellant also includes conducting a thorough and contemporaneous VA medical examination when indicated, and providing a medical opinion which takes into, account the records of prior medical treatment. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the Veteran will also be scheduled for a VA skin examination.  The threshold for finding a link between current disability and service is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him for cold injury symptoms of the upper and lower extremities after discharge from service in 1955.  After securing the necessary releases, the RO should request this information.

2.  Request the Veteran's records from all other likely sources and appropriate records repositories, including the Department of the Army, to include those that might be retired or on microfilm.

3.  Request that the National Personnel Records Center perform another search for any additional service treatment and personnel records for the Veteran.

4.  If no additional records are received, prepare a memorandum for the file of efforts made to secure treatment and personnel records, to include entities contacted. 

5.  Following a reasonable period for responses from the above, schedule the Veteran for an appropriate examination.  The claims folder must be made available to and be reviewed by the examiner.

After reviewing the claims folder and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) the Veteran has residuals of cold injury of the upper and lower extremities related to service.  

The examiner should provide a full rationale for the opinion and reference the facts relied upon in reaching his or her conclusions.

5.  Thereafter, readjudicate the claim.  If the benefit is not granted in full, issue a supplemental statement of the case, and provide the appellant an opportunity to respond.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


